                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                        Case No. 19-MJ-02009-DPR

 ROY L. NOREY,

                               Defendant.

                  MOTION OF THE UNITED STATES FOR PRETRIAL
                   DETENTION HEARING PURSUANT TO TITLE 18,
                      UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, does hereby move that the Court order a pretrial detention hearing pursuant to 18 U.S.C.

§ 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure the defendant=s appearance as required

by the Court and the safety of other persons and the community. As grounds for the motion, the

United States submits that:

       1.      There is probable cause to believe that the defendant committed the offense of being
               a felon in possession of a firearm which had traveled through interstate commerce,
               in violation of 18 U.S.C. § 922(g)(1) and 924(a)(2);
       2.      The defendant poses a risk to the safety of others in the community; and
       3.      The defendant poses a serious risk to flee.

                               SUPPORTING SUGGESTIONS

       Subsection 3142(f), 18 U.S.C. provides that a hearing must be held by the appropriate

judicial officer to determine whether any condition or combination of conditions will reasonably

assure the defendant=s appearance and the safety of any other person in the community if the

attorney for the Government moves for such a hearing and if the case involves an offense under




            Case 6:19-mj-02009-DPR Document 5 Filed 01/24/19 Page 1 of 4
the Controlled Substances Act (21 U.S.C. § 801, et seq.) for which imprisonment for 10 years or

more is possible. In this case, the defendant is charged with being a felon in possession of a firearm

which had traveled through interstate commerce, in violation of 18 U.S.C. § 922(g)(1) and

924(a)(2), a crime for which a maximum term of 10 years’ imprisonment is possible.

       Accordingly, the Government suggests that upon a showing that there exists probable cause

that the defendant committed the offense referred to in the indictment, there is a legal presumption,

subject to rebuttal by the defendant, that no condition or combination of conditions will reasonably

assure his appearance or assure the safety of the community. See United States v. Apker, 964 F.2d

742, 743-44 (8th Cir. 1992); United States v. Dorsey, 852 F.2d 1068, 1069-70 (8th Cir. 1988).

       Section 3142(e) and (f)(1) provides that a presumption that a defendant will not appear for

subsequent court appearances arises if the offense is one enumerated under the Controlled

Substance Act as referred to above. Under the Bail Reform Act, there is also a presumption that

the likelihood of flight increases with the severity of the charges, the strength of the Government=s

case, and the penalty that conviction could bring. See Apker, 964 F.2d at 744; See also United

States v. Soto Rivera, 581 F.Supp 561 (D.C. Puerto Rico 1984); United States v. Menster, 481

F.Supp. 1117 (D.C. Fla. 1979).

       To further support the Government=s contention that the defendant is a risk to the safety of

the community and a risk to flee, the Government offers that the defendant has three felony

convictions from Kane County, Illinois, for a 2000 conviction for Unlawful Delivery of a

Controlled Substance; a 2003 conviction for Unlawful Delivery of a Controlled Substance; and a

2009 conviction for Possession of a Defaced Firearm. The defendant also has a 2006 conviction

from Cook County, Illinois, for Unlawful Delivery of a Controlled Substance.

       As further support of the defendant’s risk to the safety of the community, for the past year,




          Case 6:19-mj-02009-DPR Document 5 Filed 01/24/19 Page 2 of 4
prior to his arrest on this complaint, the defendant has operated a music studio located in a

residential/commercial area on College Street, in Springfield, Greene County, Missouri. During

the time that the defendant has operated this music studio, he has hosted regular weekend parties

at the music studio during which partygoers have engaged in illegal activity, including drug use,

drug distribution, and the illegal possession of firearms. The defendant, and others, advertise the

parties on social media. Attenders to these parties, including Larverne Hale, a defendant in an

unrelated case, have posted online videos of the parties, which show drug distribution, drug use

and persons in possession of the firearms. One such posted video clearly shows the defendant in

possession of a firearm, of a different make and model than the one he was charged with in this

criminal complaint.

       On December 23, 2018, during a party at the College Street location, hosted by the

defendant, Springfield Police Department (SPD) officers were called to the music studio for shots

fired. When SPD officers arrived, they observed multiple individuals with gunshot wounds. One

of the individuals eventually died from injuries inflicted.

       For the reasons set forth above, the United States requests that a detention hearing be held

and that the defendant be denied bail.

                                                      Respectfully submitted,

                                                      TIMOTHY A. GARRISON
                                                      United States Attorney


                                              By      /s/ Randall D. Eggert
                                                      Randal D. Eggert
                                                      Missouri Bar No. 39404
                                                      Assistant United States Attorney
                                                      901 St. Louis Street, Suite 500
                                                      Springfield, Missouri 65806-2511




          Case 6:19-mj-02009-DPR Document 5 Filed 01/24/19 Page 3 of 4
                                     Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on January 24,
2019, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.

                                            /s/ Randall D. Eggert
                                            Randall D. Eggert
                                            Assistant United States Attorney




          Case 6:19-mj-02009-DPR Document 5 Filed 01/24/19 Page 4 of 4
